CURREY, J.
This is an appeal from a judgment in favor of the plaintiff against the defendant for a certain sum of money and the costs of the action. Whether or not this judgment can stand is to be determined upon the act of Congress passed on the 25th of February, 1862, entitled, “An act to authorize the issue of United States notes, and for the redemption and funding thereof, and for funding the floating debt of the United States,” making such United States notes lawful money and a legal tender in the payment of all debts, public and private, within the United States, except as in said act is excepted. We have already passed upon the question which is involved in this action, in the case of Lick v. Faulkner, affirming the validity of that act.
The court below in effect decided the act of Congress, in the respect referred to, to be invalid and void. In this the court erred and the judgment must be reversed and the cause remanded with directions to the district court to enter a judgment for the plaintiff against the defendant for the sum tendered by the defendant to the plaintiff; and a judgment in *152favor of the defendant against the plaintiff for his costs in this action, and it is so ordered and adjudged.
We concur: Rhodes, J.; Sanderson, C. J.; Sawyer, J.; Shafter, J.